IN THE SUPREME COURT OF IOWA
                             No. 12–2310

                           Filed June 6, 2014


IN THE INTEREST OF A.J.M.,

      Minor Child.

STATE OF IOWA,

      Appellant.



      On review from the Iowa Court of Appeals.



      Appeal from the Iowa District Court for Pottawattamie County,

Charles D. Fagan, Judge.



      The State appeals a decision by the juvenile court to waive sex

offender registration. DECISION OF COURT OF APPEALS VACATED;

DISTRICT COURT JUDGMENT AFFIRMED IN PART AND REVERSED

IN PART; CASE REMANDED FOR FURTHER PROCEEDINGS.



      Thomas J. Miller, Attorney General, Bruce L. Kempkes, Assistant

Attorney General, Matthew D. Wilber, County Attorney, and Dawn M.

Landon, Assistant County Attorney, for appellant.



      Roberta J. Penning Megel, State Public Defender, Council Bluffs,

for minor child.
                                    2

CADY, Chief Justice.

      In this appeal, we consider the authority of the juvenile court to

waive the requirement for a person adjudicated delinquent as a juvenile

for an offense covered under the sex offender registry statute to register

as a sex offender. The juvenile court waived the registration requirement

for the sex offender in this case for a variety of reasons, but without

finding that the juvenile was not likely to reoffend. Following an appeal

by the State, we transferred the case to the court of appeals. It reversed

the decision of the juvenile court and directed that the person register as

a sex offender. On further review, we vacate the decision of the court of

appeals, reverse the decision of the juvenile court, and remand the case

to the juvenile court to decide the waiver of registration based on the

standard articulated in this opinion. We otherwise affirm the decision of

the juvenile court.

      I. Background Facts and Proceedings.

      A.J.M. was sixteen years old when she was adjudicated delinquent

by the juvenile court in April 2011. The delinquency was based on the

crime of sexual abuse in the second degree.         A.J.M. admitted she

engaged in various and repeated acts of sexual abuse with her younger

sister and brother over the course of approximately two years.         The

abuse began in January 2009 when A.J.M. was fourteen years of age and

her siblings were four and two years of age. Pursuant to a dispositional

order entered in conjunction with the adjudication, the juvenile court

transferred custody of A.J.M. to the department of human services for

placement at the State Training School for Girls in Toledo until she

received maximum benefits from the placement.

      Prior to the delinquency proceedings, A.J.M. lived with her mother

and three siblings in Council Bluffs. A.J.M. did not know her father, and
                                     3

all her siblings had different fathers.       Her mother worked as an

insurance agent and tax preparer. A.J.M. was a junior in high school at

the time of the delinquency proceedings.          She did well in school

academically and was active in sports and dance.          By the time she

turned fourteen years of age, she had become sexually active. The sexual

abuse of her siblings began after the mother discovered A.J.M. was

pregnant and began to place restrictions on her. The pregnancy ended in

a miscarriage a few weeks later.

      A report prepared by a juvenile court officer prior to the

dispositional hearing recommended that the court wait to decide whether

A.J.M. should be required to register as a sex offender following her

discharge until she successfully completed sexual offender treatment.

The predispositional report also indicated there were no residential sex

offender treatment programs for girls in Iowa. Another report indicated

A.J.M. suffered from Oppositional Defiant Disorder, Dysthymic Disorder,

Generalized Anxiety Disorder, and Impulse Control Disorder.

      A.J.M. entered the training school in May 2011. A treatment plan

was developed by staff at the training school. The primary goals of the

plan were for A.J.M. to accept directives, control her thoughts and

actions, integrate values into her life, and improve her overall wellness.

      A.J.M. did well in her educational classes at the training school,

but otherwise struggled to meet the goals of the treatment plan.             A

psychological evaluation of A.J.M. in July 2011 indicated she was very

impulsive and had almost no control over her sexual urges.         She was

also seen as manipulative and unable to see how her actions affected

others. A case-review report by the treatment team at the training school

in February 2012 indicated A.J.M. was failing to meet the expectations of

her treatment plan.     The treatment team recommended at that time
                                     4

A.J.M. “be placed in the sexual offender registry due to her lack of effort

in her program and lack of remorse for her actions.” At the same time, a

psychologist employed by the training school authored a separate report

to express his “deep concern” over A.J.M. and her lack of progress after

nearly ten months in the training school. He recommended A.J.M. be

placed in the sexual offender registry “for her safety and safety of others.”

He also indicated she needed to be placed in a long-term sexual offender

treatment program.

        A.J.M. graduated from high school while in the training school, but

was viewed by the psychologist as being at risk to reoffend.             She

admitted to making plans to engage in sexual activities with her peers in

a bathroom at the training school and continued to have problems

controlling her sexual thoughts and urges.       In a discharge summary

report in October 2012, the treatment team indicated A.J.M. had learned

how to be pleasant and charming on the surface, which they believed

made her very dangerous to society. The team viewed her as intelligent,

but felt she had taken little or no responsibility for her behavior and

lacked remorse and empathy for others. The team recommended she be

placed on the sexual offender registry due to her lack of effort in her

treatment program and lack of remorse for her actions.

        The juvenile court officer who had been assigned to A.J.M. since

her placement at the training school submitted a report in November

2012.     He acknowledged A.J.M. maintained inappropriate thoughts

about children and females, but felt A.J.M. would be homeless if she

were required to register as a sex offender.

        The final review hearing was held in November 2012. The juvenile

court officer assigned to A.J.M. testified that there would be no area in

Council Bluffs for A.J.M. to live if she were required to register as a sex
                                     5

offender. He was also critical of the absence of a sex offender treatment

program for girls in Iowa and felt the State failed A.J.M. by failing to

provide her with an appropriate treatment program. He indicated that

child sex offender treatment programs have a very high rate of success.

On the other hand, the State submitted expert opinions and other

evidence that A.J.M. was at risk to reoffend upon discharge. There was

also evidence of personality traits that engendered concerns about the

dangers of reoffending.     There was no dispute that the treatment

provided to her had failed to achieve the desired modification of behavior.

      Following the hearing, the juvenile court terminated its jurisdiction

and discharged A.J.M. It also waived the requirement for her to register

as a sex offender. The court waived the registry requirement based on its

conclusion that the treatment offered to A.J.M. at the training school was

inadequate, and the registration requirement would only compound the

State’s failure to properly treat her by making her life more difficult upon

discharge. The court also found A.J.M. was aware of the consequences

of reoffending and wanted to pursue further treatment upon release. The

court believed A.J.M. did the best she was able to do under the

circumstances, and her failure to overcome her problems was the fault of

the State.

      The State appealed.      It claims the juvenile court abused its

discretion by waiving the requirement for A.J.M. to register as a sex

offender. We transferred the case to the court of appeals. It reversed the

order of the juvenile court and directed that A.J.M. be required to

register as a sex offender. We granted further review.

      II. Standard of Review.

      We normally review proceedings in juvenile court de novo.        In re

J.D.F., 553 N.W.2d 585, 587 (Iowa 1996).       When the issue on appeal
                                       6

relates to statutory discretion exercised by the juvenile court, however,

we review the evidence de novo to determine whether the discretion was

abused. In re C.W.R., 518 N.W.2d 780, 783 (Iowa 1994). Additionally,

when the issue requires the interpretation of a statute, the standard of

review is for correction of legal errors. In re G.J.A., 547 N.W.2d 3, 5 (Iowa

1996).

      III. Discussion.

      A. Sex Offender Registry.            Our legislature has enacted a

comprehensive sex offender registry.       See Iowa Code ch. 692A (2011).

The statute requires a sex offender who resides in Iowa, or is employed or

attends school in Iowa, to register as a sex offender. Id. § 692A.103(1).

The registration requirement applies to juveniles who were “adjudicated

delinquent for an offense that requires registration” as well as juveniles

prosecuted as adults for a sex offense that requires registration. See id.

§ 692A.103(1), (3). For juveniles who were adjudicated delinquent for a

sex offense that requires registration, the registration begins once the

juvenile is released from placement, begins attending school, or when

adjudicated delinquent under an order that does not provide for

placement. Id. § 692A.103(1)(d)–(f).

      The sex offender registry statute requires the department of public

safety to use the registry to provide relevant information to the public

about sex offenders who have been placed on probation or parole or

otherwise released from incarceration or a placement at a juvenile

facility. See id. §§ 692A.103(1)–(2), .121(1). This information is primarily

distributed to the public through an internet site.      Id. § 692A.121(1).

Among other features, the comprehensive statute also excludes sex

offenders from entering or residing in certain areas or zones and

prohibits sex offenders from engaging in certain employment-related
                                              7

activities. Id. §§ 692A.113, .114, .115. The paramount purpose of the

sex offender registry requirement is to protect society from sex offenders

after they have been released back into society following the disposition

of their case.     In re S.M.M., 558 N.W.2d 405, 408 (Iowa 1997).                     This

purpose includes protection of the public from juvenile sex offenders who

have been discharged by a final dispositional order. Id.

        B. Waiver of Registration.                 The sex offender registry law

presumes all sex offenders must register.                 Id. at 407.    An exception,

however, exists that permits the registration requirement to be waived for

eligible juveniles who were adjudicated delinquent in juvenile court for

an offense that requires registration.             Iowa Code § 692A.103(3); In re

S.M.M., 558 N.W.2d at 406 (indicating the burden of proof is on the

juvenile to establish the “exception”).            Juveniles are eligible for waiver

under this provision if they were less than fourteen years of age at the

time of the offense or were not adjudicated for a sex offense “committed

by force or the threat of serious violence, by rendering the victim

unconscious, or by involuntarily drugging the victim.”                  See Iowa Code

§ 692A.103(4).       Thus, waiver is not available to older juveniles who

commit sex offenses under aggravated circumstances or juveniles who

were prosecuted as adults.              See id.     There is no companion waiver

provision for adult sex offenders, although courts may modify the registry

requirements       for    adults    under      certain    circumstances.        See    id.

§ 692A.128. See generally State v. Iowa Dist. Ct., 843 N.W.2d 76 (Iowa

2014)       (discussing    an     adult    sex    offender’s     opportunity    to    seek

modification under section 692A.128(6)).

        A    juvenile     court    is     authorized     to    waive   the   registration

requirements for eligible juveniles when it “finds that the person should

not be required to register.”             Iowa Code § 692A.103(3).           This waiver
                                     8

provision gives the juvenile court discretion to excuse an eligible juvenile

from the registration requirement. See In re S.M.M., 558 N.W.2d at 407.

The discretion, however, “is not unbridled.” Id. Not only is the waiver

limited to eligible juveniles, but the juvenile court must find registration

should be excused. See Iowa Code § 692A.103(3).

      The waiver provision does not identify any specific guidelines for

juvenile courts to apply in exercising discretion to waive sex offender

registration. See id.; In re S.M.M., 558 N.W.2d at 407. Nevertheless, the

absence of statutory guidelines would not permit the discretion to be

based on an erroneous interpretation or application of the statute. See

In re Estate of Bockwoldt, 814 N.W.2d 215, 222 (Iowa 2012) (noting an

abuse of discretion occurs when the exercise of discretion is based on an

erroneous application of the law). Instead, the statute gives the juvenile

court authority to choose between registration and waiver of registration,

but the ground or reason for the choice must be based on a proper

interpretation of the statute.    See In re S.M.M., 558 N.W.2d at 407

(indicating the nature of the discretion involved under the statute deals

with a choice between alternatives).      Thus, we turn to examine the

purpose and language of the statute to determine what the juvenile court

must consider in exercising its discretion to waive registration.

      C. Interpretation of Statute.          We interpret a statute by

considering all parts of the enactment. Gen. Elec. Co. v. State Bd. of Tax

Review, 492 N.W.2d 417, 420 (Iowa 1992). Our goal is to construe the

statute under consideration “in light of the legislative purpose.” State v.

Erbe, 519 N.W.2d 812, 815 (Iowa 1994).

      The purpose of the waiver of registration provision for eligible

juvenile sex offenders was underscored by the evidence in the waiver

hearing in this case that juvenile sex offenders who are provided
                                       9

treatment typically are not at risk to reoffend. Research has confirmed

that juvenile sex offenders generally “are less likely to re-offend than

adults, especially when they receive appropriate treatment.”           Fed.

Advisory Comm. on Juvenile Justice, Annual Recommendations Report to

the President and Congress of the United States 7–8 (2007), available at

www.facjj.org/annual/reports/ccFACJJ%20Report%20508.pdf.               Most

juveniles who become involved in illegal sexual behavior “are not sexual

predators and do not meet the accepted criteria for pedophilia.” Id.; see

also Britney M. Bowater, Adam Walsh Child Protection and Safety Act of

2006: Is There a Better Way to Tailor the Sentences of Juvenile Sex

Offenders?, 57 Cath. U. L. Rev. 817, 840 (2008) (“[M]any studies indicate

that juvenile sex offenders have a lower recidivism rate than adult sex

offenders.”).     It is reasonable to conclude our legislature would have

considered this research as the purpose for enacting the waiver

provision.      While sex offender registration exists to protect the public

from reoffenders, protection can also be achieved by the lower risk of

recidivism for juveniles.     Thus, the purpose of the statutory waiver of

registration is to relieve juveniles who are not likely to reoffend of the

requirement to register as a sex offender.

      This purpose is confirmed by the broader statutory scheme of not

only permitting waiver of registration for juveniles who are not likely to

reoffend, but also allowing registration to be modified or suspended for

eligible juveniles who were not granted a waiver.           See Iowa Code

§ 692A.103(5).       In contrast with the waiver provision under section

692A.103(3), when the legislature permits the juvenile court to modify or

suspend registration, section 692A.103(5) requires the modification or

suspension to be based on “good cause.” Id. Additionally, the juvenile

court must make “written findings,” state “the reason” for the
                                      10

modification or suspension, and “include appropriate restrictions upon

the juvenile to protect the public.” Id. § 692A.103(5)(d). This contrast

reveals the legislature understood that waiver would be reserved for

juveniles within the norm of youthful offenders identified by the research

who are unlikely to reoffend, while juveniles who subsequently seek to

modify or suspend registration need restrictions to protect the public as

a condition to the modification or suspensions of registration because

they fell outside the norm of juveniles unlikely to reoffend.

      We observe there was also evidence at the waiver hearing in this

case that juveniles constrained by the requirements of registration suffer

a variety of adverse consequences. This evidence revealed juveniles who

must register may be unable to live at home or may otherwise struggle to

find suitable housing.    They also can experience difficulty in pursuing

educational and employment opportunities.

      However, this evidence does not necessarily describe a ground or

reason for granting a waiver of registration as much as it explains the

unfairness of registration for juveniles who are not likely to reoffend. The

adverse consequences of registration apply to all offenders. Furthermore,

not all juveniles are eligible under the statute for waiver or modification

of registration. Thus, if the consequences of registration were a reason to

waive registration, registration would not exist.

      Accordingly, the legal standard for waiver under the statute is

guided by public protection. Waiver is available when the juvenile court

“finds” in its discretion that the eligible juvenile is not likely to reoffend.

If an eligible juvenile is not initially granted a waiver under this standard,

the juvenile may then move to modify or suspend to obtain relief from the

consequences of registration. See id. 692A.103(5). In this way, juveniles
                                        11

who must register can still minimize or alleviate some of the

consequences of registration.

         In applying these standards, it is important to recognize it is

possible for any juvenile sex offender to reoffend.               Yet, the mere

possibility of reoffending does not preclude waiver or subsequent

modification.       The standard intended by our legislature is built on a

likelihood of reoffending. This means the risk of reoffending would be

“probable or reasonably to be expected.”          Cf. In re Foster, 426 N.W.2d
374, 377 (Iowa 1988) (considering the word “likely” in a statute to mean

“probable or reasonably to be expected”).           While the standard is not

exact,    neither    is   the   protection   registration   affords   the   public.

Registration does not eliminate the risk for an offender to reoffend. There

is much at stake for both the juvenile and the public in the analysis,

which explains the discretion given to juvenile courts to make the

decision by balancing all considerations.

         The standard we establish is consistent with fundamental

principles of statutory construction.         We recognize a statute must be

interpreted consistent with its predominant or cardinal purpose. Allen v.

Iowa Dist. Ct., 582 N.W.2d 506, 509 (Iowa 1998).             Moreover, we have

recognized in the past that the waiver contemplated by section

692A.103(3) is essentially a statutory exception, In re S.M.M., 558 N.W.2d

at 406, and the waiver clause must accordingly be read to give effect to

the legislative intent underlying the general provision. Cf. Heiliger v. City

of Sheldon, 236 Iowa 146, 153–54, 18 N.W.2d 182, 187 (1945) (“[A]

statutory exception must be strictly construed so as not to encroach

unduly upon the general statutory provision to which it is an

exception.”).       Exceptions in a statute are construed in a manner

“consistent with the manifest reason and purpose of the law,” Hubner v.
                                    12

Spring Valley Equestrian Ctr., 1 A.3d 618, 624 (N.J. 2010), and this

waiver should as well.   Finally, we have stated chapter 692A “may be

fairly characterized as remedial.” State v. Pickens, 558 N.W.2d 396, 400

(Iowa 1997). In that regard, we note that to extend an exemption beyond

the “terms and spirit” of a remedial statute is “to abuse the interpretive

process.” A.H. Phillips, Inc. v. Walling, 324 U.S. 490, 493, 65 S. Ct. 807,

808, 89 L. Ed. 1095, 1099 (1945).

      D. Exercise of Discretion. The juvenile court has discretion to

waive registration because the decision in each case rests with the

particular circumstances of each case.      Yet, the discretion must be

exercised by applying the proper legal standard. See Walters v. Herrick,

351 N.W.2d 794, 796 (Iowa 1984) (“When an incorrect standard is

applied we remand for new findings and application of the correct

standard.”)); see also State v. Formaro, 638 N.W.2d 720, 725 (Iowa 2002)

(explaining the role of discretion). In particular, discretion to waive may

not be exercised in a way that would undermine the public protection

provided by the statutory scheme for registration.

      In the case, the waiver statute only permits waiver when the

juvenile court “finds” the eligible juvenile should not be required to

register.   Iowa Code § 692A.103(3).     To insure the discretion of the

juvenile court reflects the purpose of the statute, the finding required to

be made by the court must include a finding that waiver of the

requirement to register would satisfy this purpose.

      E. Review of Discretion. “A court abuses its discretion when its

ruling is based on grounds that are unreasonable or untenable.” In re

Trust No. T–1 of Trimble, 826 N.W.2d 474, 482 (Iowa 2013). “A ruling is

clearly unreasonable or untenable when it is ‘not supported by

substantial evidence or when it is based on an erroneous application of
                                    13

the law.’ ” In re Marriage of Kimbro, 826 N.W.2d 696, 698–99 (Iowa 2013)

(quoting In re Marriage of Schenkelberg, 824 N.W.2d 481, 484 (Iowa

2012)).

      In this case, the juvenile court did not make a specific finding that

A.J.M. was not likely to reoffend in granting the waiver of registration.

Instead, the decision to waive registration merged the question of

“waiver” with “modification or suspension.”     Under the statute, these

remedies present distinct questions. See Iowa Code § 692A.103(3), (5).

The first question is whether the juvenile is likely to reoffend; if not,

registration is waived, and the matter is ended. See id. § 692A.103(3). If

the court is unable to make the required finding for waiver, the juvenile

may then ask the court to determine whether there is “good cause” to

modify or suspend the registration requirement. See id. § 692A.103(5).

The modification or suspension question must be based upon “good

cause” and is a separate issue from waiver. See id. At the modification

or suspension hearing, factors in addition to the likelihood of reoffending

become relevant. In other words, the variety of factors identified by the

juvenile court at the waiver hearing in this case would be relevant at a

modification or suspension of registration hearing.

      Without the requisite finding in this case that A.J.M. was not likely

to reoffend, we are unable to determine if the juvenile court abused its

discretion by waiving registration for reasons unrelated to the likelihood

to reoffend. Not only will this required finding permit proper review of

the exercise of discretion to waive registration, but the requirement for

findings dedicated to the focal point of the waiver provision will promote

the sound exercise of discretion.

      The absence of the finding needed in this case to support waiver of

registration does not allow us to determine if the juvenile court properly
                                      14

exercised its discretion. Moreover, while there was evidence in the record

that A.J.M. was at risk to reoffend, there was also evidence to the

contrary. Thus, we cannot conclude the juvenile court was required, in

the exercise of its discretion, to deny waiver of registration.

      IV. Conclusion.

      We conclude the record does not allow us to properly review the

exercise of discretion by the juvenile court to waive the requirement for

A.J.M. to register as a sex offender. We remand the case for the juvenile

court to consider the waiver of registration by exercising its discretion

under the standard articulated in this opinion. We otherwise affirm the

decision of the juvenile court to discharge A.J.M.

      DECISION OF COURT OF APPEALS VACATED; DISTRICT

COURT JUDGMENT AFFIRMED IN PART AND REVERSED IN PART;

CASE REMANDED FOR FURTHER PROCEEDINGS.

      All justices concur except Zager and Waterman, JJ., who dissent.
                                     15

                                                     #12–2310, In re A.J.M.

ZAGER, Justice (dissenting).

      I respectfully dissent. Not only do I think the district court failed

to fully address the public protection purpose of the statute, it also failed

to fully and adequately address the specific facts regarding A.J.M.

herself. The district court focused, unnecessarily in my opinion, on the

alleged failure of the state training school to offer appropriate sex

offender treatment for girls and on the possible consequences of where

A.J.M. might be able to live.

      Although I find the majority’s interpretation of Iowa Code section

692A.103(3) (2011) reasonable, I disagree that we must remand this case

because the record does not allow us to properly review the district

court’s exercise of discretion.   We must keep in mind we review the

record de novo to determine whether the district court abused its

discretion.   See In re C.W.R., 518 N.W.2d 780, 783 (Iowa 1994).         We

typically remand cases in which the factual record is insufficiently

developed for resolution on appeal. See, e.g., State v. Hoeck, 843 N.W.2d
67, 71–72 (Iowa 2014) (explaining the need for remand in light of

insufficient factual development and remanding case to the district

court).   In contrast, when vested with de novo review authority and

confronted with a complete record, we have resolved the issue before us

without remanding, even when the case required us to consider a district

court’s interpretation of a statute. See, e.g., In re Estate of Bockwoldt,

814 N.W.2d 215, 228–29 (Iowa 2012) (concluding a district court did not

abuse its discretion when interpreting a statute and awarding attorney

fees, and finding upon de novo review attorney’s request for fees

complied with the applicable probate rule); see also State v. Brooks, 760
N.W.2d 197, 203–04 (Iowa 2009) (concluding in an appeal challenging
                                     16

the validity of a search that remand was unnecessary when the record

was complete). On remand of this case, the district court will not accept

new testimony or evidence. Thus, the record the district court examines

upon remand will be the same as the record now before this court.

Therefore, it is not necessary to remand this case. Rather, in applying

the standard articulated by the majority to the facts of this case, then

considering the record as a whole, and in our de novo review, I would

conclude the district court abused its discretion in not requiring A.J.M.

to register as a sex offender.

      In our de novo review, we need to focus on what the record shows

with regard to A.J.M. and her need to register as a sex offender. In doing

so, we must keep a couple of things in mind.         First, as the majority

recognizes, the Iowa sex offender law presumes that all offenders,

including juveniles, are required to register.      See In re S.M.M., 558
N.W.2d 405, 407 (Iowa 1997).         Second, and equally important, the

burden is on A.J.M. to establish she is entitled to a waiver from the

registration requirement. See id. at 406. It is clear on this record A.J.M.

has failed to overcome this presumption or to meet her burden to

establish she is entitled to a waiver of the registration requirement.

      The district court in its order stated that it was “aware that the

recidivism rate for children is extremely low with less than 97%

reoffending if properly treated.” While the record discloses the source of

this statistic, it certainly does not apply to A.J.M. In his report dated

May 24, 2012, Dr. David Barche, A.J.M.’s treating psychologist, stated

she continues to be at “high risk for re-offending and her progress

remains to be slow.”     At that time, A.J.M. was continuing to have “a

serious problem with controlling her sexual urges” and was “having a
                                       17

hard time with understanding as to why she should not engage in sexual

activity with others against their will.”

       A week before A.J.M. turned eighteen (July 20, 2012), she was

asked if she thought she was ready to leave, and if she did leave, whether

she would be able to stop sexually offending. A.J.M. responded “that she

did not believe she could and she was not ready.” Staff believed at this

time A.J.M. “need[ed] to be placed on the sex offender registry.”

       In the case review dated August 8, 2012, it is noted that A.J.M.

does not follow through with assignments by completing her sex

offending worksheets honestly. It notes that A.J.M. struggles with this,

“as she does not want to follow through with assignments given to her by

the adults in the program or anyone in a position of authority.” A.J.M.

“does not like to have feedback from some of the staff working with her;

she would rather avoid [the assignments] or make up excuses about why

she does not follow through.” Overall, A.J.M. did not complete the sex

offender treatment assignments provided to her by Dr. Barche and the

Arnold treatment team.

       In    his   psychological   evaluation   updated   August   31,   2012,

Dr. Barche noted that A.J.M. “presented with a consistent lack of

compliance, dishonesty, and numerous attempts of making herself look

like she is being victimized by being placed in a residential treatment

facility.”   When confronted with her lack of honesty, the evaluation

continues, A.J.M. “is quick to blame others . . . for her actions.”

Dr. Barche notes that in her present sex offender assignment work

A.J.M. “continues stating that if given a chance she would offend again,

and that this time she would be smarter about making sure that her

victims would not talk.” A.J.M. was “asked to complete two different sets

of curriculum designed for individuals struggling with control of sexual
                                    18

impulses and empathy.”        However, A.J.M.’s “involvement” in those

activities was “superficial and full of numerous maneuvers which

purpose was to avoid addressing her issues.”

      Based on psychological testing done near that same time, her

diagnostic impressions included “AXIS I V61.21 Sexual Abuse of a Child

– perpetrator” and “AXIS II 301.7 Antisocial Personality Disorder.” Some

of Dr. Barche’s recommendations at that time were as follows:

              Based on the current presentation, and the fact that
      [A.J.M.] continues to remain at high risk of reoffending it is
      recommended for [A.J.M.] to be placed on the Sexual
      Offender Registry prior to being released to the community.
      It is also critical that whenever [A.J.M.] will be released back
      to the community in addition to the registration on the
      Sexual Offender Registry she will be also asked to complete
      sexual offender treatment program on the outpatient basis.
            Despite [our] numerous efforts, [A.J.M.] continues to
      reject help offered to her. Treatment team at the Iowa
      Juvenile Home remains committed to helping [A.J.M.].

      Finally, in the discharge summary dated August 29, 2012, the

same pattern of blaming others emerges for A.J.M.: A.J.M. “continues to

avoid being honest about herself and her problems”; she believes she can

manipulate others to get what she wants; she fails to follow through with

treatment protocols provided to her; she “continues to admit that she has

urges and fantasies about other females in the program.”           The last

paragraph of her discharge summary discloses a particularly grim

picture of A.J.M., her future likelihood to reoffend, and her need to be

placed on the sexual offender registry:

             To meet [A.J.M.] or to sit and talk with her, one would
      have no idea how deviant her thought processes are. She
      has learned very well what she should do or say in any given
      situation and can be quite pleasant and charming. It is this
      facade that also makes her very dangerous to society.
      Dr. Barche and the Arnold Cottage Treatment Team are
      recommending that [A.J.M.] be placed on the Sex Offender
      Registry due to the lack of effort in her program and lack of
                                    19
      remorse for her actions. We would further recommend
      continued   court  supervision    and  continuation in
      community-based sex offender programming.

      The record in this case is replete with additional facts and progress

notes from staff not included here. What the record does demonstrate is

that while there may not have been a formal sex offender treatment

program geared particularly towards young females, the psychologist and

staff worked closely with A.J.M. and developed several sex offender

treatment programs specifically designed to meet her needs. All efforts to

help A.J.M failed, not because of the lack of programming or dedication

by school staff and the psychologist, but because of the total lack of

effort expended by A.J.M. to recognize her serious sexual issues and

work towards resolving them. Clearly, with this well documented record,

and even applying the standard now required by the majority, A.J.M. was

not a serious candidate to be waived from the requirements of registering

as a sex offender. The district court abused its discretion in waiving the

registration requirement, as its decision cannot be supported by any

substantial evidence in this record. I would reverse the decision of the

district court and remand to the district court for entry of an order

requiring that A.J.M. register as a sexual offender.

      Waterman, J., joins this dissent.